DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 06/22/2022.  Claims 1-10, of which claim 1 is independent, were pending in this application and have been considered below.

	Specification objection is withdrawn in view of the amendment.

	Claim objections are withdrawn in view of the amendment.

	Application of 35 U.S.C. 112(f) is precluded in view of the amendment

Response to Arguments
 	Applicant’s arguments filed 11-17 (see Remarks, pages 11-17) with respect to claim 1-10 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Applicant has removed claims … in the present claim amendment, rendering its/their rejection moot.

Allowable Subject Matter
 	Claims 1-10 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “at least one management device that performs wireless communication, and a plurality of terminal devices that respectively obtain information about at least one battery and respectively and wirelessly communicate with the at least one management device, wherein a variable device, which is one of the management device and the terminal device, is configured to: i) obtain at least one state information indicating a state of a housing including the communication system, ii) determine whether the state of the housing is changed based on the obtained state information, and, upon determining that a change has occurred in the state of the housing”, in combination with “iii) upon determining that a change has occurred in the state of the housing, determine one of a plurality of antennas provided in the variable device as an applicable antenna, the applicable antenna for wireless communication with a target device that is a communication target of the variable device and is other of the management device and the terminal device and with which the variable device applicable antenna achieves a predetermined communication quality by using the applicable antenna; and   iv) instruct a wireless communication device provided in the variable device to perform the wireless communication with the target device by using the applicable antenna”, as recited in claim 1. The respective dependent claims 2-10 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631